Citation Nr: 0838161	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  07-27 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of a left knee injury.  



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1977 to May 1995.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a February 2005 
rating decision by the Cleveland, Ohio Department of Veterans 
Affairs (VA) Regional Office (RO) that, in part, denied an 
increased rating for residuals of a left knee anterior 
cruciate ligament tear with arthritis/degenerative joint 
disease (DJD).  A hearing before a Decision Review Officer 
(DRO) was held in April 2007.  In September 2008; the veteran 
failed to appear for a Travel Board hearing scheduled at his 
request.  

The veteran had initiated an appeal of an RO denial of 
service connection for a right knee disability.  A June 2007 
rating decision granted service connection for right knee 
disability, and that matter is not before the Board.  See 
Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997)(An 
award of service connection for a particular disability 
constitutes a full award of benefits on an appeal initiated 
by the veteran's notice of disagreement (NOD) on such issue.)  
The veteran had also initiated an appeal of a denial of 
service connection for lumbosacral spine disability; he 
withdrew such appeal in writing at the April 2007 DRO 
hearing.  


FINDING OF FACT

The veteran's service-connected left knee disability is 
manifested by arthritis with painful motion; instability, 
compensable limitation of flexion or extension, or ankylosis 
is not shown.  


CONCLUSION OF LAW

A rating in excess of 10 percent is not warranted for the 
veteran's service-connected left knee disability.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§  4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (Codes) 5003, 
5010, 5257, 5260, 5261 (2008).  
REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (including as revised 
effective May 30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Vazquez-Flores v. Peake, 22 Vet. App. 37, 43-44 (2008), 
the United States Court of Appeals for Veterans Claims 
(Court) outlined the notice that is necessary in a claim for 
an increased rating.  The Court held, in essence, that the 
Secretary must give the claimant (1) notice that, to 
substantiate a claim, the claimant must provide (or ask the 
Secretary to obtain) evidence of a worsening of the condition 
and its impact on employment and daily life; (2) notice of 
how disability ratings are assigned; (3) general notice of 
any diagnostic code criteria for a higher rating that would 
not be satisfied by evidence of a noticeable worsening of 
symptoms and effect on functioning (such as a specific 
measurement or test result); and (4) examples of the types of 
medical and lay evidence the veteran may submit to support an 
increased rating claim.  

The veteran did not receive notice that substantially 
complied with the requirements of Vazquez-Flores.  While this 
notice error is presumed prejudicial, the Board finds that it 
did not affect the essential fairness of the adjudication 
because a reasonable person could be expected to understand 
from the notice given what was needed and the veteran had 
actual knowledge of some elements of Vazquez-Flores notice 
requirements.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007); see Vazquez-Flores, 22 Vet. App. at 48 (stating actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrate an 
awareness of what was necessary to substantiate his or her 
claim) (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007)).  

A November 2004 letter provided the veteran notice that he 
needed to submit evidence showing that his service-connected 
disability had gotten worse.  An April 2008 letter explained 
how disability ratings are assigned (including that the 
impact of the disability on employment is considered) and 
provided examples of the types of medical and lay evidence 
the veteran could submit to support an increased rating 
claim.  A January 2006 statement from the veteran reflects 
that he has had actual knowledge of what is required to 
substantiate his claim for a higher rating for his left knee 
disability.  The Board finds that a reasonable person could 
be expected to know from the notice the veteran received some 
of the elements outlined by Vazquez-Flores; his statement 
shows he had actual knowledge of the others.  A December 2007 
supplemental statement of the case readjudicated the claim 
after further evidence was received.  

Regarding VA's duty to assist, the Board notes that this case 
involves a rebuilt claims file, and that the veteran's 
complete service treatment records (STRs) and the rating 
decision that granted service connection for the veteran's 
left knee disability and assigned the initial rating for such 
disability are not available.  The veteran's pertinent 
treatment records have been secured.  The RO arranged for VA 
examinations in December 2004 and in April 2007.  He has not 
identified any pertinent evidence that remains outstanding.  
VA's duty to assist is met.  

B.	Factual Background

Historically, the record (the partial STRs that are available 
and postservice treatment records) reflects veteran sustained 
a left knee injury during active duty, and underwent an 
anterior cruciate ligament repair for the injury.  The rating 
decision that awarded service connection for residuals of a 
left knee anterior cruciate ligament tear with DJD, assigned 
a 10 percent rating for the disability (which has been in 
effect since).  Inasmuch as the service connected left knee 
disability is characterized as specifically including DJD, it 
is assumed that the lost records included evidence of 
arthritis of the left knee.

The instant claim for increase was received in July 2004. 

VA outpatient treatment records from February 2002 to June 
2004 report the veteran's prior left knee injury and 
operation, and ongoing treatment for complaints of left knee 
pain.  Orthopedic examination in February 2004 noted the 
veteran's prior left knee anterior cruciate ligament repair, 
but focused on the veteran's right knee.  April 2004 VA 
treatment records reported the veteran was interested in 
having a brace placed on his left knee because his left knee 
was feeling worse than his right knee.  May 2004 VA treatment 
records document the usage of a knee sleeve on the left knee.  

Private treatment records from October 2003 to July 2007, in 
pertinent part, note complaints of/treatment for left knee 
pain.  The veteran reported pain, popping, swelling, and 
giving out of both knees.  December 2005 physical examination 
found left knee range of motion from 0 to 130 degrees, and 
noted that the veteran had a history of arthritis in his 
knees.  Examinations in March 2006 and March 2007 found full 
range of motion of the upper and lower extremities; left knee 
instability was not noted.  

On December 2004 VA examination, it was noted that the 
veteran used a stabilizer brace for his left knee.  It was 
noted that his complaints included left knee pain, stiffness, 
popping, crepitation, reduced range of motion, and some 
locking of the left knee.  On physical examination it was 
noted that left knee range of motion was from 0 to 125 
degrees.  Findings included crepitation and diminished 
sensation to touch in the lateral left calf.  There was no 
effusion, synovial thickening, or lateral collateral, medial 
collateral, or cruciate ligament laxity.  McMurray's test was 
negative.  The diagnosis was left knee anterior cruciate 
ligament tear, with DJD, and lower extremity sensory changes 
secondary to compression injury from knee braces.  The 
examiner opined that during flare-ups of pain involving the 
veteran's knee, he would expect additional motion loss of 
flexion of 10 to 15 degrees, without additional weakness or 
incoordination.  

In his January 2006 NOD, the veteran stated that he informed 
the examiner during the December 2004 VA examination that his 
knee was unstable and that it would give out, and that he was 
therefore entitled to a 20 percent rating for his left knee.  

On April 2007 VA examination, it was noted that the veteran 
did not use assistive devices for walking, and that his 
complaints included pain, stiffness, swelling (approximately 
once a week), weakness, grinding, clicking, and popping.  He 
denied missing work because of the injury, and stated he had 
the ability to complete all functions at home.  On physical 
examination, left knee range of motion was from 0 to 135 
degrees, with minor pain sporadically.  Findings included no 
instability to anterior drawer, Lachman's, varus, and valgus 
stress testing at 0 and 30 degrees, and negative McMurray's 
testing.  There was no swelling.  The diagnosis was left knee 
post anterior cruciate ligament reconstruction with DJD.  The 
examiner opined that the veteran would lose between 10 and 15 
degrees of his range of motion, strength, coordination, and 
fatigability associated with repetitive movement flares.  

C.	Legal Criteria and Analysis

In general, disability evaluations are determined by the 
application of a schedule of ratings, which is based on the 
average impairment of earning capacity caused by a given 
disability.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The veteran's service-connected left knee disability, 
postoperative residuals of anterior cruciate ligament tear 
with arthritis,  may be rated under Codes 5258/5259 (for 
dislocated semilunar cartilage/symptomatic removal of 
semilunar cartilage) or alternatively under Code 5257 (for 
knee disability manifested by recurrent subluxation or 
lateral instability), 5010-5003 (for arthritis with less than 
compensable limitation of motion), 5260 (for limitation of 
flexion), 5261 (for limitation of extension), or for 
combinations of 5257 and 5010 or 5257 and 5260 and/or 5261. 
[Notably, the criteria under Codes 5258/5259 include 
restrictions of motion/instability, and those Codes may not 
be combined with Code 5257 and those pertaining to 
limitations of motion.  See 38 C.F.R. § 4.14].  It is 
noteworthy that Code 5256 (for ankylosis) does not apply, as 
such pathology is not shown.  

Code 5257 provides for a 10 percent rating for slight 
recurrent subluxation or lateral instability of a knee, a 20 
percent rating for moderate recurrent subluxation or lateral 
instability, and a 30 percent rating for severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a.  

Traumatic arthritis (established by X-ray findings) is rated 
as degenerative arthritis, and is rated on the basis of 
limitation of motion under the appropriate diagnostic code(s) 
for the specific joint(s) involved.  When the limitation of 
motion is not compensable under the appropriate diagnostic 
code(s), a 10 percent rating is for application for each such 
major joint affected by limitation of motion, to be combined, 
not added under Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Codes 5010-5003.  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Flexion of the leg limited to 60 degrees warrants a 
noncompensable rating, flexion limited to 45 degrees warrants 
a 10 percent rating, flexion limited to 30 degrees warrants a 
20 percent rating, and flexion limited to 15 degrees warrants 
a 30 percent rating.  38 C.F.R. § 4.71a, Code 5260.  
Extension limited to 5 degrees warrants a noncompensable 
rating, extension limited to 10 degrees warrants a 10 percent 
rating, extension limited to 15 degrees warrants a 20 percent 
rating, extension limited to 20 degrees warrants a 30 percent 
rating, extension limited to 30 degrees warrants a 40 percent 
rating, and extension limited to 45 degrees warrants a 50 
percent rating.  38 C.F.R. § 4.71a, Code 5261.  

Flexion of the knee to 140 degrees is considered full and 
extension to 0 degrees is considered full.  See 38 C.F.R. § 
4.71, Plate II.  

Where there is a question as to which of two evaluations 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

The VA General Counsel has held that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Codes 5003 and 5257, while cautioning that any such 
separate rating must be based on additional disabling 
symptomatology.  VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9-
98, (August 1998).  Moreover, the General Counsel also held 
more recently that separate ratings under 38 C.F.R. § 4.71a, 
Code 5260 (limitation of flexion of the leg) and under Code 
5261 (limitation of extension of he leg), may be assigned for 
disability of the same joint.  VAOGCPREC 9-2004 (September 
2004).  

As the veteran's left knee disability is already rated 10 
percent, the focus is on those criteria that would provide 
for (at least) the next higher rating (20 percent).  A close 
review of the record reveals no distinct period during which 
the criteria for the next higher (20 percent) rating are met.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The apparent (as the rating decision that assigned the rating 
is unavailable) basis for the current 10 percent rating under 
Code 5010 is that there is arthritis of the knee 
substantiated by X-ray findings with limitation of motion 
that is less than compensable under Codes 5260, 5261.    

To establish entitlement to next higher (20%) rating, the 
veteran must show either moderate instability (Code 5257) or 
limitation of motion of flexion (Code 5260) to 30 degrees or 
limitation of motion of extension (Code 5261) to 15 degrees, 
or any combination of slight instability and limitation of 
motion of flexion to 45 degrees and/or limitation of motion 
of extension to 10 degrees.  

The December 2004 and April 2007 VA examinations specifically 
found there was no instability of the left knee.  While it 
was noted that the veteran has used a brace for the knee, 
neither examination found instability that required use of a 
brace.  Notably, the April 2007 examination specifically 
found that the veteran did not require/use assistive devices 
for walking.  There is no competent evidence (clinical 
finding) of record to the contrary, that is, showing that the 
veteran does have left knee instability/subluxation.  He 
asserts that he told the 2004 VA examiner that he has 
instability (and that consequently instability should be 
conceded).  However, that examiner specifically found there 
was no instability of any of the knee ligaments, and also 
noted that all tests for instability were negative.  While 
the veteran is competent to establish presence of symptoms 
capable of lay observation, because he is a layperson, his 
opinion regarding the presence or absence of a clinical 
finding must be found less probative in the matter than the 
clinical observation of a medical professional.  
Consequently, a compensable rating under Code 5257 would not 
be appropriate.  

Left knee flexion is not shown by the record to have been 
limited to less than 125 degrees.  Under Code 5260 flexion 
limited to 60 degrees (or with lesser limitation) warrants a 
0 percent rating.  Consequently, a compensable rating under 
Code 5260 is not warranted.  Inasmuch as left knee extension 
has always been reported as full, a compensable rating under 
Code 5261 is also not warranted.  

Rating alternatively under Code 5259 would be of no benefit 
to the veteran, as the only (and maximum) rating under that 
code is 10 percent.  During the appeal period there has been 
no clinical notation of left knee dislocated semilunar 
cartilage with frequent episodes of locking and effusion; 
consequently, a rating under Code 5258 would also be 
inappropriate.  

Remaining are the rating criteria under Codes 5003/5010, and 
the veteran's left knee is already assigned the maximum 
rating provided under those criteria for disability limited 
to one joint.  See 38 C.F.R. § 4.71a.  

Additional factors that could provide a basis for an increase 
have also been considered.  However, it is not shown that the 
veteran has any functional loss beyond that currently 
compensated.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 
Vet. App. at 206.  Notably, the current rating under Code 
5010-5003 specifically encompasses limitation of function due 
to pain.

The Board has considered whether the case should be referred 
for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  However, the record reflects that the 
manifestations of the left knee disability shown are 
encompassed by the schedular criteria.  The left knee has not 
required frequent hospitalizations, and the veteran indicated 
on examination that he has not lost any time at work due to 
the left knee disability.  Accordingly, the Board finds that 
referral of this case for extra-schedular consideration is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

A rating in excess of 10 percent is not warranted for the 
veteran's service-connected left knee disability under any 
applicable criteria or permissible combination thereof.  The 
preponderance of the evidence is against the veteran's claim; 
accordingly, it must be denied.  


ORDER

A rating in excess of 10 percent for residuals of a left knee 
injury with arthritis is denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


